DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 has been entered.  Claims 2-17 are pending in the application.  In view of the Amendment, and to correct a typographical error(s) in the in the Final Rejection dated 10/28/2021, PROSECUTION IS HEREBY REOPENED. This new Final Rejection is to replace/supersede the prior Final Rejection dated 10/28/2021.  The new Final Rejection office action is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claims 4, 9, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the phrase “a cartridge assembly” in claim 4 tends toward confusion since claim 1 already recites “a staple cartridge”… “the staple cartridge having staples”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-10, 12-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20090084826 A1) in view of Gettinger et al. (US 20150374362 A1) and further in view of Lytle, IV et al. (US 20140263565 A1).
Regarding claims 2-3, 8, and 12, Shah et al. discloses a reload assembly (10) comprising: a proximal body portion (14/214) defining a longitudinal axis (figs. 1-9) having a distal end portion and a proximal end portion ([0050], fig. 1); a tool assembly (17) pivotably supported on the distal end portion (fig. 1) of the proximal body portion (14) and including a proximal end portion for articulation about an axis transverse to the longitudinal axis ([0050, 0065-0068], figs. 1-9); a staple cartridge (23b) supported within the tool assembly, the staple cartridge having staples ([0048-0050], figs. 1-2);
a drive assembly (216) supported within the proximal body portion, the drive assembly being movable between a retracted position and an 
an articulation locking mechanism (260/265 and/or pivot engaging joint 218a and 218b, figs. 7-9) supported adjacent a proximal end of the tool assembly, the articulation locking mechanism including a locking member (202 [0069-0075], figs. 7-11) that is pivotable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly (drive assembly 216 works in conjunction with articulation locking mechanism 260/265/218 to lock into desired articulated clamped position and/or articulated angled position relative to longitudinal axis and 265 has engagement features to selectively lock articulation members 210 in position.  Since the anvil articulates about joint 218 it can be locked depending on movement amount of 216 AND 265 also locks into a desired locked position with the engagement features [0069-0081], figs. 10-17);
and the articulation locking mechanism includes a biasing member (262) positioned to urge the locking member towards the unlocked position ([0077-0081], figs. 10-17).  Shah et al. teaches having a pivotal 
Upon motion of the firing rod 216, the motive member 264 enters the interior space 266 and is urged towards the flexible member 262 and interacts with the flexible member 262 so as to move protrusions 265a and 265b towards the drive members 210a and 210b” [0079].
Shah et al. fails to disclose the locking member is moveable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly, and the articulation locking mechanism includes a biasing member positioned to urge the locking member towards the unlocked position -
Gettinger et al. teaches a plurality of locking member embodiments or having a articulation locking mechanism including a locking member (762/862/962/1030,1031/1026/1126/1230/1330) that is pivotable from an unlocked position disengaged from a tool assembly to a locked position engaged with a tool assembly ([0147-0182], figs. 30-41). Gettinger et al. also teaches the articulation member (1330) includes a biasing member 
Lytle, IV et al. teaches a similar reload assembly (400) comprising: a proximal body portion (403) defining a longitudinal axis (404) having a distal end portion and a proximal end portion; a tool assembly (402) pivotably 
supported on the distal end portion (404/410) of the proximal body portion and including a proximal end portion for articulation about an axis transverse to the longitudinal axis ([0233-0244], figs. 1-12); a drive assembly (470) supported within the proximal body portion, the drive assembly being movable between a retracted position and an advanced position to actuate the tool assembly ([0253-0265], figs. 17-30); and an articulation locking mechanism (409) supported adjacent a proximal end of the tool assembly, the articulation locking mechanism including a locking member (443) that is moveable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly ([0253-0265], 
Lytle, IV et al. states:  “articulation drive which can be selectively coupled with the firing member 470 such that, when the firing member 470 is motivated by the firing trigger 116…the articulation drive can be 
driven by the firing member 470 and the articulation drive can, in turn, articulate the end effector 402 about an articulation joint 410” [0453]… when the closure drive has been actuated to close the anvil 420, the closure drive can push the articulation lock actuator 409 into its distal, locked, configuration, the articulation lock actuator 409 can push the articulation lock 445 into a locked configuration with the end effector 402, and, in addition, the closure drive” [0261]
Given, the teachings of Shah et al. to have the articulation locking mechanism including a locking member that is pivotable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation locking mechanism include a biasing member positioned to urge the locking 
Regarding claims 4-5, 9-10, and 13-14, Shah et al. discloses the tool assembly (17) includes a cartridge assembly (23b) and an anvil assembly (23a), a mounting assembly (202 [0072-0073]) supported on the proximal end of the tool assembly (figs. 1-3 and 8), the anvil assembly and the cartridge assembly being pivotally supported on the mounting assembly in relation to each other between open and clamped positions ([0048-0050], [0072-0073], figs. 1-2 and 8). Lytle, IV et al. also teaches the tool assembly (402) includes a cartridge assembly (498 [0254]) and an anvil assembly (420), a mounting assembly (407/410) supported on the proximal end of the tool assembly, the anvil assembly and the cartridge assembly being pivotally supported (499/497) on the mounting assembly (407/410) in 
Regarding claims 7 and 16, Shah et al. discloses the proximal end portion of the proximal body portion is configured to be releasably coupled to a surgical stapler ([0048-0050], [0065], [0072-0073], figs. 1 and 6). Lytle, IV et al. also teaches the proximal end portion of the proximal body portion is configured to be releasably coupled to a surgical stapler ([0253-0265], figs. 17-30).

Allowable Subject Matter
Claims 6, 11, 15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a reload assembly having tool assembly that includes a cartridge assembly and an anvil assembly with a mounting assembly comprising all the structural and functional limitations and further comprising a body portion connected to 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-17 have been considered but are moot because the new ground of rejection does not rely on the newly applied art rejection and new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner encourages 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731